DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 11, 13, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alfarhan (US 2021/0144580).
	Alfarhan discloses the following features.
	Regarding claim 1, an apparatus (see WTRUs in Figs. 1A-1D), comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to receive, from a network node (see gNBs in Figs. 1A-1D), a configuration per LCH of triggering criteria relating to resource collision (see paragraph [0117], “Parameters corresponding to each of the short term bucket and the long term bucket may be configured via DCI, MAC or RRC signaling” and see “In an example, the WTRU may be configured according to one of the following: (1) The WTRU may determine that there is a single bucket for a given LCH (or LCH type), by 
Regarding claim 4, wherein the LCP setting comprises parameter relating to LCP and LCH mapping restrictions comprising at least one of LCH priority (see “LCH prioritization” recited in paragraph [0113]), PBR (see “PBR” recited in i.e. paragraph [0107], [0111]) bucket size duration (see “bucket size duration” recited in paragraph [0111]), and LCH mapping restriction rules (see “mapping restrictions” recited in paragraph [0130]), mapping rules of LCH to be configured grant configurations.
	
	Regarding claim 11, a method comprising: receiving, at a user equipment (see WTRUs in Figs. 1A-1D), a configuration per LCH of triggering criteria relating to resource collision (see paragraph [0117], “Parameters corresponding to each of the short term bucket and the long term bucket may be configured via DCI, MAC or RRC signaling” and see “In an example, the WTRU may be configured according to one of the following: (1) The WTRU may determine that there is a single bucket for a given LCH (or LCH type), by default, if the configuration of a second bucket is not present in a 
Regarding claim 13, wherein the LCP setting comprises parameter relating to LCP and LCH mapping restrictions comprising at least one of LCH priority (see “LCH prioritization” recited in paragraph [0113]), PBR (see “PBR” recited in i.e. paragraph [0107], [0111]) bucket size duration (see “bucket size duration” recited in paragraph [0111]), and LCH mapping restriction rules (see “mapping restrictions” recited in paragraph [0130]), mapping rules of LCH to be configured grant configurations.

	Regarding claim 15, an apparatus (see gNBs in Figs. 1A-1D), comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to configure or pre-configure a user equipment (see WTRUs in Figs. 1A-1D) with triggering criteria relating to uplink resource collision for modification of at least one of a LCP setting (see paragraph [0117], “Parameters corresponding to each of the short term bucket and the long term bucket may be configured via DCI, MAC or RRC signaling” and see “In an example, the 
	Regarding claim 17, wherein the guidelines relating to temporary LCP setting modification comprises at least one of: a conditional LCP settings to be applied if the criteria relating to resource collision are met (see “changes in prioritization may occur on a dynamic basis. For example, a WTRU may be configured to determine the priority of an LCH and may perform such determination for a given period. The WTRU may determine the priority of data associated to an LCH before it determines what LCH may be considered in the LCP process. In some cases, the WTRU may perform such determination for different steps of the LCP process. The WTRU may be configured to determine that it should use a specific priority value for an LCH and/or that such priority has changed” recited in paragraph [0126] and see various conditions e.g. conditions shown in paragraph [0157]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5, 10, 12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfarhan as applied to claims 1, 11 and 15 above, and further in view of Pelletier (US 2019/0150176).
	Alfarhan discloses the features as shown above.
	Alfarhan does not disclose the following features: regarding claims 2 and 12,  evaluate whether transmission of traffic from a LCH has experienced a delay that exceeds a threshold due to uplink resource collision to determine if the apparatus should temporarily change the LCP setting for the LCH; wherein the delay for transmission of traffic from the LCH does not exceed the threshold, proceed with processing traffic from the LCH without modifying the LCP setting; and when the delay for transmission of traffic from the LCH exceeds the threshold, modify the LCP for the 
	Pelletier discloses the following features.
	Regarding claims 2 and 12, evaluate whether transmission of traffic from a LCH has experienced a delay that exceeds a threshold due to uplink resource collision to determine if the apparatus should temporarily change the LCP setting for the LCH (see “A WTRU may be configured with a maximum time until first transmission (and/or until successful transmission) and/or with a specific threshold adjusted to achieve some form of QoS guaranteed in terms of latency and/or the like. The WTRU may determine that if at least one data unit for a LCH associated with a (e.g., first) priority has been available for transmission such that the time left until the time limit for transmission of the data is equal or less to such threshold, the WTRU may associate a second priority (e.g., higher) to the data (and/or to the associated LCH)” recited in paragraph [0171], wherein delayed transmission is often caused by uplink resource collision as the LCHs competes for uplink resources); wherein the delay for transmission of traffic from the 
Regarding claim 5, wherein, when transmission of the traffic from a LCH has been delayed for a certain amount of time exceeding the threshold, modify the LCP setting for the LCH by performing at least one of: temporarily increasing the priority level of the LCH (see “A WTRU may be configured with a maximum time until first transmission (and/or until successful transmission) and/or with a specific threshold adjusted to achieve some form of QoS guaranteed in terms of latency and/or the like. The WTRU may determine that if at least one data unit for a LCH associated with a (e.g., first) priority has been available for transmission such that the time left until the time limit for transmission of the data is equal or less to such threshold, the WTRU may associate a second priority (e.g., higher) to the data (and/or to the associated LCH)” recited in paragraph [0171]), increasing the PBR of the LCH, or modifying or lifting the LCH mapping restrictions so the LCH can be mapped to a wider range of grants.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Alfarhan using features, as taught by Pelletier, in order to reduce the time buffered data to be stuck in the transmission buffer (see paragraph [0171] of Pelletier).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfarhan and Pelletier as applied to claim 2 above, and further in view of Lee (US 2010/0034153).
	Alfarhan and Pelletier disclose the features as shown above.
	Alfarhan does not disclose the following features: regarding claim 3, wherein, when the delay for transmission from the LCH exceeds the threshold, modify the LCP setting for a limited time controlled by a timer.
	Lee discloses the following features.
Regarding claim 3, wherein, when the delay for transmission from the LCH exceeds the threshold, modify the LCP setting for a limited time controlled by a timer (see “The control information includes information related to basic priority of a plurality of logical channels, at least one condition for changing the basic priority, a method of changing priority when the condition is satisfied, and duration of the changed priority” recited in paragraph [0043] and see “a waiting time of data of each service in the transmission buffer exceeds a predetermined reference value could be another priority change condition” recited in paragraph [0052], wherein a duration may be measured by the use of a timer, the use of a timer is well-known in the art and also taught throughout the specification of Alfarhan, i.e. paragraph [0161] of Alfarhan).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Alfarhan and Pelletier using features, as taught by Lee, in order to allow a temporary change of priority for a certain duration (see paragraph [0043] of Lee).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfarhan as applied to claim 1 above, and further in view of Lee.
Alfarhan discloses the features as shown above.

	Lee discloses the following features.
	Regarding claim 7, start a timer when the LCH is switched to a modified LCP setting and, upon expiration of the timer, the LCH returns to the original LCP setting (see “The control information includes information related to basic priority of a plurality of logical channels, at least one condition for changing the basic priority, a method of changing priority when the condition is satisfied, and duration of the changed priority” recited in paragraph [0043], wherein a duration may be measured by the use of a timer, the use of a timer is well-known in the art and also taught throughout the specification of Alfarhan, i.e. paragraph [0161] of Alfarhan).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Alfarhan using features, as taught by Lee, in order to allow a temporary change of priority for a certain duration (see paragraph [0043] of Lee).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfarhan as applied to claim 15 above, and further in view of Zeng (US 2014/0126363).
Alfarhan discloses the features as shown above.
Alfarhan does not disclose the following features: regarding claim 18, receive an indication from the user equipment to notify the change in LCP setting; regarding claim 
	Zeng discloses the following features.
Regarding claim 18, receive an indication from the user equipment to notify the change in LCP setting (see “In order to ensure that both sides of the base station and the terminal adopt a same scheduling priority for the logical channel 3, the terminal may change the scheduling priority of logical channel 3 firstly, and then notifies the base station; or the terminal may change the scheduling priority of logical channel 3 based on a signaling of the base station” recited in paragraph [0066]).
	Regarding claim 19, send to the user equipment an indication acknowledging the indication received to notify the LCP setting change (see “In order to ensure that both sides of the base station and the terminal adopt a same scheduling priority for the logical channel 3, the terminal may change the scheduling priority of logical channel 3 firstly, and then notifies the base station; or the terminal may change the scheduling priority of logical channel 3 based on a signaling of the base station” recited in paragraph [0066], wherein it is obvious to one of ordinary skill in the art at the effective filing date of the current application to send an acknowledgement to a notification message in order to acknowledge receipt of the sent information).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Alfarhan using features, as taught by Zeng, in order to ensure that both sides of the base station and the terminal adopt a same scheduling priority for the logical channel (see paragraph [0066] of Zeng).

Allowable Subject Matter
Claims 6, 8, 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no reasonable combination of prior art references is found to disclose all of the claimed features, as a whole, as required in claims 6, 8, 9 and 20, which require the prediction of resource collision or actual resource collision.  Above cited references are designed to avoid the resource collision and therefore does not disclose the prediction or the actual occurrence of resource collision.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUTAI KAO/           Primary Examiner, Art Unit 2473